DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, what type of traffic is the UCI multiplexed with ?. It does not make sense to address “wherein the UCI and the PUSCH are corresponding to a first priority and second priority services” because the UCI represents “a type of control data” while PUSCH represents “a physical uplink shared channel”.   Appropriate correction is required.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-17, drawn to multiplexing the first traffic type UCI corresponding to a first priority service in an uplink resource part of PUSCH corresponding to a second priority service, classified in H04N 21/4341.
. Claims 18-23, drawn to determining a first PUCCH resource, a second PUCCH resource, and a third PUCCH resource for transmitting different sets of HARQ information within an overlapped time period classified in H04J 3/1682.
The inventions are independent or distinct, each from the other because:
The first group of claims 1-17 refers to multiplexing a traffic type into a part of PUSCH resource corresponding different priority services; while the second group of claims 18-23 refers to transmitting different parts of HARQ information on different parts of PUCCH resources that are overlapped within a time period. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANH N NGUYEN/            Primary Examiner, Art Unit 2413